Pee Cubiam.
The plaintiff brought suit on a promissory note endorsed by the defendant Karl Knapp. Knapp had not placed his address under his signature upon the back of the note. It appears that he had been a resident of Clifton, New Jersey, for the last eleven years and had never lived in Passaic and had not engaged in business there for nine years before the note fell due. The notary mailed the notice of protest addressed to Karl Knapp at Passaic, New Jersey. The envelope containing the notice and bearing the sender’s address seems not to have been returned, although Knapp testified he did not receive it. The notary made no effort to ascertain Knapp’s address, but since no address was given after the endorser’s signature he mailed the notice to Passaic. The maker of the note lived in Jersey City and the note was payable in Passaic.
It appears that the notice was not sent to the post office nearest to the endorser’s residence or to the post office where he was accustomed to receive his letters, or where he conducted his business, nor to the place where he was sojourning, as required under section 108 of the Negotiable Instruments law.
Nor does it appear that the notary exercised any diligence whatever in attempting to learn the endorser’s address. He made no inquiry of the maker, the officials of the bank, or any one else whether connected with the transaction or not, so that notice of dishonor could not be dispensed with under section 112 of the Negotiable Instruments act. First National Bank of Belmar v. Gray, 101 N. J. L. 179; Radin v. Creran, 8 N. J. Adv. R. 82.
This leads to a reversal of the judgment against Knapp.